Case: 21-1168   Document: 30    Page: 1   Filed: 07/20/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       IN RE: VICTOR KIRILICHIN, DAVID P.
          TURECHEK, BRIAN P. KRIEGER,
                     Appellants
               ______________________

                       2021-1168
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 16/027,992.
                   ______________________

                 Decided: July 20, 2021
                 ______________________

     JONATHAN A. WINTER, St. Onge Steward Johnston &
 Reens, LLC, Stamford, CT, argued for appellants. Also
 represented by GENE STANLEY WINTER, STEPHEN S.
 ZIMOWSKI.

    BENJAMIN T. HICKMAN, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for appellee Andrew Hirshfeld. Also represented by
 MAI-TRANG DUC DANG, THOMAS W. KRAUSE, AMY J.
 NELSON, FARHEENA YASMEEN RASHEED.
                    ______________________

 Before MOORE, Chief Judge, PROST and O’MALLEY, Circuit
                        Judges.
Case: 21-1168    Document: 30     Page: 2    Filed: 07/20/2021




 2                                          IN RE: KIRILICHIN




 PROST, Circuit Judge.
     Victor Kirilichin, David P. Turechek, and Brian P.
 Krieger (collectively, “Appellants”) appeal the decision of
 the Patent Trial and Appeal Board (“Board”) affirming the
 patent examiner’s rejection of claims 1–13 of U.S. Patent
 Application No. 16/027,992 (“the ’992 application”) as obvi-
 ous over two prior art references. See Ex parte Kirilichin,
 No. 20-3395, 2020 WL 5231917 (P.T.A.B. Aug. 26, 2020)
 (“Board Decision”). We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A). Because the Board did not adequately ad-
 dress Appellants’ teaching-away arguments, we vacate and
 remand.
     The ’992 application relates to a plug or insert “that
 can withstand high pressures typically found in hydraulic
 manifolds.” J.A. 38, 40. The insert comprises a tapered
 core and a cylindrical metallic sleeve wherein one end of
 the core is inserted and retained (i.e., “preassembled”) in
 one end of the cylindrical sleeve through press-fit contact.
 See J.A. 43, 50, 56. The insert can be placed in a hole, and
 the tapered core can be biased further into the cylindrical
 sleeve, causing the sleeve’s outer diameter to expand to
 plug the hole. See J.A. 45, 57–58.
     The examiner rejected claims 1–13 as obvious under
 35 U.S.C. § 103 over U.S. Patent Nos. 4,646,816 (“Roth-
 stein”) and 5,160,226 (“Lee”). J.A. 420. As relevant here, 1
 the examiner found that Rothstein disclosed all the limita-
 tions of claim 1 except preassembly of the core and the cy-
 lindrical sleeve through press-fit contact, which the
 examiner found to be disclosed by Lee. J.A. 421–23. The
 Board subsequently affirmed the examiner’s rejection.



     1   Appellants’ teaching-away arguments concern the
 “cylindrical metal sleeve” and “press fit” limitations of
 claim 1. The same limitations appear in independent
 claims 6 and 10 and the remaining claims are dependent.
Case: 21-1168        Document: 30    Page: 3     Filed: 07/20/2021




 IN RE: KIRILICHIN                                               3



      We review the Board’s ultimate obviousness determi-
 nation de novo and underlying factual findings for substan-
 tial evidence. Ariosa Diagnostics v. Verinata Health, Inc.,
 805 F.3d 1359, 1364–65 (Fed. Cir. 2015). But our review of
 the Board’s decision is also rooted “in basic principles of ad-
 ministrative law.” Pers. Web Techs., LLC v. Apple, Inc.,
 848 F.3d 987, 992 (Fed. Cir. 2017). The Board therefore
 must provide “a reasoned basis for the agency’s actions”
 that “suffice[s] for us to see that the agency has done its
 job.” In re Nuvasive, Inc., 842 F.3d 1376, 1383 (Fed. Cir.
 2016) (cleaned up).
      Appellants’ teaching-away arguments are relevant to
 whether it would have been obvious to a person of ordinary
 skill to modify Rothstein with the preassembly features
 disclosed in Lee to arrive at the claimed invention. On ap-
 peal to us, Appellants argue, for example, that Lee “explic-
 itly disparage[s] pre-assembly of prior art plugs employing
 cylindrical sleeves as impractical and unworkable,” Reply
 Br. 7 (citing Lee at col. 1 ll. 12–27, col. 2 ll. 21–25), and that
 Lee therefore “teaches away from combining [pre-assem-
 bly] with a cylindrical device, the very type of device used
 by Rothstein and required in Appellants’ claims,” Reply
 Br. 8. Appellants likewise raised this issue in the proceed-
 ings below. See, e.g., J.A. 503 (Appellants arguing that Lee
 “clearly and explicitly tells the skilled artisan that pre-as-
 sembly is not practical in situations where the outer sur-
 face of the insert is cylindrical”).
     We are unable to discern the agency’s basis for reject-
 ing Appellants’ teaching-away arguments (or whether the
 issue was addressed at all). The Director seems to suggest
 that the Board resolved this issue by finding “that the
 claimed invention, Rothstein, and Lee all employ tapering.”
 Appellee’s Br. 10; see Board Decision, 2020 WL 5231917,
 at *4 (reasoning that Appellants’ arguments regarding the
 “tapering” of Lee’s components were unpersuasive because
 “Rothstein[’s], Lee[’s], and Appellant[s’] devices all rely on
 tapering”). We disagree that the Board (or the examiner)
Case: 21-1168     Document: 30       Page: 4   Filed: 07/20/2021




 4                                             IN RE: KIRILICHIN




 sufficiently addressed Appellants’ teaching-away argu-
 ments. First, the examiner’s findings with respect to Lee
 were limited to general preassembly by press fitting—the
 examiner stated that “the only teaching . . . gleaned from
 the disclosure of Lee is that it is known to be advantageous
 to press fittingly pre-assemble two components of a sealing
 insert.” J.A. 526 (emphasis in original). Second, the
 Board’s decision makes no mention of teaching away, and
 the Board’s generic statement that each of the three de-
 vices relies on tapering falls short of “setting out [the
 Board’s] reasoning in sufficient detail to permit meaningful
 appellate review” of the teaching-away issue. See Power
 Integrations, Inc. v. Lee, 797 F.3d 1318, 1327 (Fed. Cir.
 2015). And “whether a reference teaches away from the
 claimed invention” is a “question[] of fact,” Meiresonne v.
 Google, Inc., 849 F.3d 1379, 1382 (Fed. Cir. 2017), that is
 not for us to decide in the first instance in this appeal, con-
 trary to the Director’s suggestion that we do so, see Appel-
 lee’s Br. 16–18 (arguing for a finding that Lee “does not
 teach away”).
     Appellants raise additional challenges to the Board’s
 decision, but these challenges may arguably overlap with
 the teaching-away issue discussed herein. Accordingly, we
 do not reach the remaining issues raised on appeal at this
 time.
     In sum, we are unable to meaningfully assess whether
 the Board’s determination of obviousness in this case is
 supported by substantial evidence. We therefore vacate
 the Board’s decision and remand the case for further pro-
 ceedings consistent with this opinion.
                VACATED AND REMANDED
                             COSTS
 Costs to Appellants.